Citation Nr: 1817472	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-32 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral carpal tunnel syndrome, and if so, entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to degenerative disc disease with spinal stenosis of the lumbar spine.

2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left shoulder disorder, and if so, entitlement to service connection for a left shoulder disorder.

3. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, entitlement to service connection for PTSD.

4. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bipolar disorder, and if so, entitlement to service connection for bipolar disorder.

5. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for depression, and if so, entitlement to service connection for depression.

6. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for coronary artery disease, and if so, entitlement to service connection for coronary artery disease.

7. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, type 2, and if so, entitlement to service connection for diabetes mellitus, type 2.

8. Entitlement to service connection for a stomach disorder, to include as due to exposure to herbicides.

9. Entitlement to service connection for chronic external otitis, to include as due to exposure to herbicides.

10. Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

11. Entitlement to service connection for arthritis of the left foot, to include as due to exposure to herbicides.

12. Entitlement to service connection for hyperlipidemia, to include as due to exposure to herbicides.

13. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

14. Entitlement to service connection for heel spurs, to include as due to exposure to herbicides.

15. Entitlement to service connection for foot drop, to include as due to exposure to herbicides.

16. Entitlement to service connection for a neck disorder, to include as due to exposure to herbicides.

17. Entitlement to a rating higher than 10 percent for chondromalacia of the right knee.

18. Entitlement to a rating higher than 10 percent for chondromalacia of the left knee.

19. Entitlement to a rating higher than 40 percent for degenerative disc disease with spinal stenosis of the lumbar spine.

20. Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a bilateral hip injury.

21. Entitlement to compensation under 38 U.S.C. § 1151 for paralysis (as a result of pain) due to an injection given during a magnetic resonance image (MRI).

22. Entitlement to automobile and adaptive equipment or adaptive equipment only. 

23. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.

24. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from June 1978 to January 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for bilateral carpal tunnel syndrome, a left shoulder disorder, heel spurs, foot drop, a neck disorder, increased ratings for the left and right knees and his lumbar spine disability, entitlement to compensation under 38 U.S.C. § 1151 for residuals of a bilateral hip injury and paralysis as a result of pain due to an injection given during a MRI, entitlement to automobile and adaptive equipment or adaptive equipment only, entitlement to SMC based on need for aid and attendance, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2007 rating decision denied the claim of entitlement to service connection for bilateral carpal tunnel syndrome. The Veteran did not file an appeal to that decision and it is final.

2. Some of the evidence received since the September 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for bilateral carpal tunnel syndrome.

3. A March 1985 rating decision denied the claim of entitlement to service connection for a left shoulder disorder. The Veteran did not file an appeal to that decision and it is final.

4. Some of the evidence received since the March 1985 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disorder.

5. A September 2007 rating decision denied the claim of entitlement to service connection for PTSD. The Veteran did not file an appeal to that decision and it is final.

6. The evidence received since the September 2007 rating decision pertinent to the claim for service connection for PTSD is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

7. A September 2007 rating decision denied the claim of entitlement to service connection for bipolar disorder. The Veteran did not file an appeal to that decision and it is final.

8. The evidence received since the September 2007 rating decision pertinent to the claim for service connection for bipolar disorder is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

9. A June 2005 Board decision denied the claim of entitlement to service connection for depression. The Veteran did not file an appeal to that decision and it is final.

10. The evidence received since the June 2005 Board decision pertinent to the claim for service connection for depression is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

11. A September 2007 rating decision denied the claim of entitlement to service connection for coronary artery disease. The Veteran did not file an appeal to that decision and it is final.

12. The evidence received since the September 2007 rating decision pertinent to the claim for service connection for coronary artery disease is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

13. A September 2007 rating decision denied the claim of entitlement to service connection for diabetes mellitus, type 2. The Veteran did not file an appeal to that decision and it is final.

14. The evidence received since the September 2007 rating decision pertinent to the claim for service connection for diabetes mellitus, type 2, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

15. The preponderance of the evidence reflects that the Veteran is not diagnosed with a stomach disorder.

16. The preponderance of the evidence reflects that the Veteran is not diagnosed with chronic external otitis.

17. The preponderance of the evidence reflects that the Veteran is not diagnosed with erectile dysfunction.

18. The preponderance of the evidence reflects that the Veteran is not diagnosed with left foot arthritis.

19. The finding of hyperlipidemia, or high cholesterol, is a laboratory measurement, which by itself does not constitute a recognized disability for purposes of VA benefits entitlement.

20. The Veteran's hypertension did not have its onset in service nor was it manifested within one year of active service and is not otherwise related to service, to include exposure to herbicides, or to a service-connected disability.


CONCLUSIONS OF LAW

1. A September 2007 rating decision that denied the claim of entitlement to service connection for bilateral carpal tunnel syndrome is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the September 2007 rating decision is new and material, and the Veteran's claim for service connection for bilateral carpal tunnel syndrome is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. A March 1985 rating decision that denied the claim of entitlement to service connection for a left shoulder disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4. Evidence received since the March 1985 rating decision is new and material, and the Veteran's claim for service connection for a left shoulder disorder is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5. A September 2007 rating decision that denied the claim of entitlement to service connection for PTSD is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

6. Evidence received since the September 2007 rating decision is not new and material, and the Veteran's claim for service connection for PTSD is not reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

7. A September 2007 rating decision that denied the claim of entitlement to service connection for bipolar disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

8. Evidence received since the September 2007 rating decision is not new and material, and the Veteran's claim for service connection for bipolar disorder is not reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

9. The Board's June 2005 decision that denied the claim of entitlement to service connection for depression is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

10. Evidence received since the June 2005 decision is not new and material, and the Veteran's claim for service connection for depression is not reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

11. A September 2007 rating decision that denied the claim of entitlement to service connection for coronary artery disease is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

12. Evidence received since the September 2007 rating decision is not new and material, and the Veteran's claim for service connection for coronary artery disease is not reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

13. A September 2007 rating decision that denied the claim of entitlement to service connection for diabetes mellitus, type 2, is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

14. Evidence received since the September 2007 rating decision is not new and material, and the Veteran's claim for service connection for diabetes mellitus, type 2, is not reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

15. Service connection for a stomach disorder is not established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

16. Service connection for chronic external otitis is not established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

17. Service connection for erectile dysfunction is not established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

18. Service connection for left foot arthritis is not established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

19. Service connection for hyperlipidemia is not established. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

20. Service connection for hypertension is not established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012). The Veteran received notice in October 2009 and December 2009. 

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records and VA examinations. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.




II. Petitions to Reopen

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for bilateral carpal tunnel syndrome, a left shoulder disorder, PTSD, bipolar disorder, depression, coronary artery disease and diabetes mellitus, type 2.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Court has elaborated on what constitutes "new and material evidence." New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial. Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that a new etiological theory does not constitute a new claim. Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006). However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108. Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).
A. Bilateral Carpal Tunnel

A claim for entitlement to service connection for bilateral carpal tunnel was last denied in a September 2007 rating decision on the basis that there was no evidence of a causal link to service.

Since September 2007, the Veteran testified that he believes his bilateral carpal tunnel syndrome is secondary to his service-connected lumbar spine disability. In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record. It is also material because it raises a reasonable possibility of substantiating the claim and supports the nexus element. Specifically, the evidence indicates the Veteran's bilateral carpal tunnel syndrome may be related to his service-connected lumbar spine disability. 

As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for bilateral carpal tunnel syndrome. The Board determines that the claim is reopened.

B. Left Shoulder

A claim for entitlement to service connection for a left shoulder disorder was last denied in a March 1985 rating decision on the basis that there was no evidence of a diagnosis of a chronic disorder.

Since March 1985, the Veteran submitted evidence that he suffers from recurrent left shoulder dislocation and osteoarthritis of the left shoulder See January 2009, March 2009 VA treatment records. In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record. It is also material because it raises a reasonable possibility of substantiating the claim and supports the diagnosis element. 

As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a left shoulder disorder. The Board determines that the claim is reopened.

C. PTSD

A claim for entitlement to service connection for PTSD was last denied in a September 2007 rating decision on the basis that there was no evidence of a current diagnosis.

Evidence received since the September 2007 decision consists of numerous medical records and documents. Although the Veteran has submitted various treatment records, there is no evidence that the Veteran has a current diagnosis of PTSD. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran has PTSD. 

Therefore, the Board has no alternative but to conclude that the additional evidence received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material. It is not material because it does not indicate that the Veteran currently suffers from PTSD, and therefore does not raise a reasonable probability of substantiating the claim. 38 U.S.C. § 3.156.

D. Bipolar Disorder

A claim for entitlement to service connection for bipolar disorder was last denied in a September 2007 rating decision on the basis that there was no evidence of a link between his diagnosis and his time in service.

Evidence received since the September 2007 decision consists of numerous medical records and documents. Although the Veteran has submitted various treatment records, there is no evidence of a link to service. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran has bipolar disorder as a result of service. 

Therefore, the Board has no alternative but to conclude that the additional evidence received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material. It is not material because it does not indicate that the Veteran currently suffers from bipolar disorder as a result of his time in service, and therefore does not raise a reasonable probability of substantiating the claim. 38 U.S.C. § 3.156.

E. Depression

A claim for entitlement to service connection for depression was last denied in a June 2005 Board decision. In general, Board decisions are final. 38 U.S.C. § 7104; 38 C.F.R. § 20.1100. 

In this instance, since the Board's June 2005 decision denied the claim on the basis that there was no evidence that depression was incurred during service or secondary to a service-connected disability, the Board finds that new and material evidence would consist of evidence that his depression was due to service and/or secondary to a service-connected disability.

Evidence received since the June 2005 Board decision consists of numerous medical records, documents, and testimony. Although the Veteran has submitted various treatment records, there is no evidence of a link to service or to a service-connected disability. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran has depression as a result of service or as secondary to a service-connected disability. 

Therefore, the Board has no alternative but to conclude that the additional evidence received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material. It is not material because it does not indicate that the Veteran currently suffers from depression as a result of his time in service or as secondary to a service-connected disability, and therefore does not raise a reasonable probability of substantiating the claim. 38 U.S.C. § 3.156.

F. Coronary Artery Disease

A claim for entitlement to service connection for coronary artery disease was last denied in a September 2007 rating decision on the basis that there was no evidence of a link between his diagnosis and his time in service.

Evidence received since the September 2007 decision consists of numerous medical records and documents. Although the Veteran has submitted various treatment records, there is no evidence of a link to service. The Board notes that the Veteran has asserted that his coronary artery disease is due to exposure to herbicides during service; however, this new theory is not supported by the evidence of record and a new theory of entitlement cannot be the sole basis to reopen a claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265   (Fed. Cir. 2000). 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran has coronary artery disease as a result of service. 

Therefore, the Board has no alternative but to conclude that the additional evidence received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material. It is not material because it does not indicate that the Veteran currently suffers from coronary artery disease as a result of his time in service, and therefore does not raise a reasonable probability of substantiating the claim. 38 U.S.C. § 3.156.




G. Diabetes Mellitus, Type 2

A claim for entitlement to service connection for diabetes mellitus, type 2, was last denied in a September 2007 rating decision on the basis that there was no evidence of a link between his diagnosis and his time in service.

Evidence received since the September 2007 decision consists of numerous medical records and documents. Although the Veteran has submitted various treatment records, there is no evidence of a link to service. The Board notes that the Veteran has asserted that his diabetes mellitus, type 2, is due to exposure to herbicides during service; however, this new theory is not supported by the evidence of record and a new theory of entitlement cannot be the basis to reopen a claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran has diabetes mellitus, type 2, as a result of service. 

Therefore, the Board has no alternative but to conclude that the additional evidence received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material. It is not material because it does not indicate that the Veteran currently suffers from diabetes mellitus, type 2, as a result of his time in service, and therefore does not raise a reasonable probability of substantiating the claim. 38 U.S.C. § 3.156.

III.  Service Connection Claims

The Veteran seeks entitlement to service connection for a stomach disorder, chronic external otitis, erectile dysfunction, left foot arthritis, hyperlipidemia, and hypertension.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor. Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009). Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

Stomach Disorder, Chronic External Otitis, Erectile Dysfunction, and Left Foot Arthritis

Unfortunately, the preponderance of the evidence indicates the Veteran is not diagnosed with a stomach disorder, chronic external otitis, erectile dysfunction or left foot arthritis, post service. 

The Board notes that the Veteran asserts he suffers from these disorders. Complaints, however, are not enough to establish service connection. There must be competent evidence of a current disability resulting from that condition or injury. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, the Board finds that the most probative evidence consists of the medical records. The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225. Here, the preponderance of the evidence indicates the Veteran does not have a clinical diagnosis of a stomach disorder, chronic external otitis, erectile dysfunction or left foot arthritis.

The Board finds that the claims must be denied. In sum, as there is no persuasive evidence of current diagnoses, service connection for a stomach disorder, chronic external otitis, erectile dysfunction and left foot arthritis is not warranted. See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319, 323 (2007); 38 C.F.R. § 3.304 (f).

Hyperlipidemia

Elevated cholesterol is classified as a laboratory finding, rather than a disability, for VA compensation purposes. See 61 Fed. Reg. 20,440-20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

As hyperlipidemia is not a disability for VA compensation purposes, the Veteran has not presented a valid claim of service connection as to this issue. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Thus, the claim of entitlement to service connection for hyperlipidemia must be denied.

Hypertension

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension. 

First, the Board acknowledges that the Veteran has a current diagnosis of hypertension. See, e.g., October 2003 VA treatment note.

Unfortunately, the preponderance of the evidence indicates that the Veteran did not have a diagnosis or symptoms of hypertension in service or within one year of discharge from service. For example, a March 1980 service examination reported the Veteran's blood pressure was 104/64. Similarly, the Veteran's January 1985 separation examination did not note any cardiovascular abnormalities. A May 1986 treatment record reported a blood pressure of 120/70, and an October 2003 VA treatment note indicates the Veteran was diagnosed with hypertension in 1999, more than 10 years after discharge from service. While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also asserted that his hypertension is due to exposure to herbicides while serving in Korea. To the extent that the Veteran asserts that he was exposed to herbicides during his service in Korea, there is a presumption of exposure to herbicide agents (to include Agent Orange) for all Veterans who served in certain locations other than Vietnam, including along the demilitarized zone (DMZ) in Korea between April 1, 1968 and August 31, 1971. See 38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6)(iv). The Department of Defense has identified specific units that served along areas of the DMZ where herbicides were used from April 1968 through July 1969. See M21-1MR, Part IV, Subpart ii, 2.C.10.o. However, in this case, according to his service records, the Veteran's service did not include service in Korea between April 1, 1968 and August 31, 1971. Personnel records indicate the Veteran served in Korea in November 1978 to November 1979. Accordingly, to the extent that the Veteran contends exposure to herbicides in Korea, the Board finds the service records more probative than his lay contentions. He is not presumed to have been exposed to herbicide agents during his service in Korea. In addition, he has not provided sufficient details to support a finding that he was actually exposed to any herbicide agents while in Korea during his period of active service. 

The Board notes further that the Veteran has not been afforded a VA examination as to whether his hypertension is related to, caused by or aggravated by service. However, a remand for a VA examination is not warranted. Although the record contains competent evidence of a current disability, the weight of the evidence does not indicate the disability may be associated with the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). There is no medical evidence or credible lay evidence of any in-service symptoms, and the Veteran's conclusory and generalized lay statements as to the etiology of his current hypertension are insufficient to trigger the VA's duty to assist by providing the Veteran with an examination. See 38 U.S.C. § 5103 (d) (2012); McLendon, 20 Vet. App. at 83; Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service does not suffice to warrant a VA examination).

Service connection for hypertension is denied since this condition neither occurred in nor was caused by service. There is no record showing hypertension in service or within one year of discharge. In addition, service connection as secondary to a service-connected disability is not established as there is no probative evidence that any service-connected disability has caused or aggravated the Veteran's hypertension. In fact, the Veteran testified in June 2017 that he began having problems with his blood pressure after his stroke, which is not service connected. See June 2017 BVA Hearing Transcript, page 36. Therefore, the Veteran is not eligible for secondary service connection for this disability.

The preponderance of the competent and probative evidence does not show that hypertension was diagnosed in service or within a year following the Veteran's separation from service. As the medical evidence fails to show a diagnosis of hypertension or symptoms thereof within the time period specified under 38 C.F.R. § 3.307, service connection on a presumptive basis must be denied.

The Board has considered the Veteran's lay statements; however, he is not competent to provide a nexus to service for his hypertension. 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for hypertension. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107 (b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


ORDER

The claim for entitlement to service connection for bilateral carpal tunnel syndrome is reopened; to this extent, the claim is granted.

The claim for entitlement to service connection for a left shoulder disorder is reopened; to this extent, the claim is granted.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for PTSD is denied.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for bipolar disorder is denied.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for depression is denied.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for coronary artery disease is denied.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for diabetes mellitus, type 2, is denied.

Entitlement to service connection for a stomach disorder is denied.

Entitlement to service connection for chronic external otitis is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for left foot arthritis is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.


REMAND

The Board finds a remand is necessary for the issues discussed below.

Bilateral Carpal Tunnel Syndrome

The Veteran asserts that his bilateral carpal tunnel syndrome is due to the parachute jumps he performed during service, carrying a heavy backpack, or in the alternative, is proximately due to or aggravated by his service-connected degenerative disc disease with spinal stenosis of the lumbar spine.

The Veteran is diagnosed with bilateral carpal tunnel syndrome. See March 2010 VA Active Problem List. 

To date, a medical opinion has not yet been obtained regarding whether the Veteran's bilateral carpal tunnel syndrome is causally or etiologically due to his parachute jumping during service, or whether it is proximately due to or aggravated by his service-connected degenerative disc disease with spinal stenosis of the lumbar spine. On remand, these medical opinions must be obtained.

Left Shoulder Disorder, Heel Spurs, Foot Drop, Neck Disorder

The Veteran has asserted his left shoulder disorder, heel spurs, foot drop and neck disorder are due to the multiple parachute jumps he performed during service.

The Veteran has been diagnosed with recurrent left shoulder dislocation and osteoarthritis of the left shoulder, heel spurs, foot drop and cervical arthritis with dystonia. See e.g. January 2009, March 2009 VA treatment records; November 2009 Active Problem List.

On remand, the Veteran should be afforded VA examinations and medical opinions must be obtained.

Left and Right Knee Disabilities and Lumbar Spine Disability

The record reflects that the Veteran's most recent VA examination for his bilateral knees and lumbar spine was more than eight years ago, in June 2009. The Board finds that there is insufficient contemporaneous evidence of record to evaluate the Veteran's disabilities. Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for increased disability ratings. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination). Updated treatment records should also be associated with the claims file, as the Veteran testified in June 2017 that he was recently seen at a VA Medical Center.

Additionally, the Board observes that a new precedential opinion that directly affects these issues was issued by the Court. In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. The prior examinations do not show compliance with Correia.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above. 

Compensation under 38 U.S.C. § 1151 for Bilateral Hips and Paralysis as a Result of Pain due to an Injection during a MRI

The Veteran testified during the June 2017 Hearing that the paralysis he experienced after the MRI was not the same paralysis he experienced as a result of his stroke, but was more accurately described as it was too painful to walk.

The Board notes that the Veteran underwent a lumbar MRI in September 2004. An emergency room treatment note from September 2004 indicates the Veteran sought treatment afterwards, asserting that he was injected with something during the MRI that made him sick and made his chronic knee pain worse. The treatment note indicates the Veteran asserted he was made to sign a consent form. The physician stated that it appeared the Veteran had a gadolinium enhanced lumbar MRI. 

The Veteran is currently service-connected for chondromalacia of the bilateral knees. He has been diagnosed with osteoarthritis of the bilateral hips. 

The Board finds a remand is necessary to obtain an opinion as to whether the Veteran has an additional disability of the hips and/or knees caused by VA medical care due to negligence or an unforeseeable act.

Entitlement to SMC Based on the Need for Aid and Attendance or at the Housebound Rate

The Veteran contends that he is entitled to special monthly compensation (SMC) based on the need for aid & attendance/housebound status. He essentially contends that his service-connected disabilities require him to seek the aid and attendance of another person on a daily basis. He alternatively contends essentially that his service-connected disabilities render him permanently housebound.  The Veteran is service connected for the following disabilities: degenerative disc disease with spinal stenosis of lumbar spine as 40 percent disabling, and chondromalacia of the bilateral knees, each as 10 percent disabling. He has a combined rated of 50 percent. 

The Veteran's physician completed an application for SMC benefits, received in June 2009.  The Board finds that an updated examination should be completed.  

Entitlement to automobile and adaptive equipment or adaptive equipment only and entitlement to a TDIU

The Board finds that the Veteran's claim for entitlement to automobile and adaptive equipment or adaptive equipment only and entitlement to a TDIU are intertwined with the pending appeal for increased ratings for the Veteran's lumbar spine and bilateral knees. See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, a decision on these claims is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all updated treatment records, including any informed consent forms from the September 2004 MRI.

Contact the Veteran and ask that he identify the provider(s) of any and all evaluations and/or treatment he has received for the disorders on appeal and to provide authorizations for VA to obtain records of any such private treatment. Obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the provider identified.  

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. Obtain a VA medical opinion for the Veteran's bilateral carpal tunnel syndrome. If deemed necessary by the examiner, afford the Veteran a VA examination. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability):

a) that the Veteran's bilateral carpal tunnel syndrome is causally or etiologically due to service, to include multiple parachute jumps and/or carrying a heavy backpack; and,

b) that the Veteran's bilateral carpal tunnel syndrome is caused by OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected degenerative disc disease with spinal stenosis of the lumbar spine.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Afford the Veteran a VA examination for his left shoulder disorder. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Please clarify the Veteran's diagnosis. For each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's left shoulder disorder is causally or etiologically due to service, to include multiple parachute jumps.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Afford the Veteran a VA examination for heel spurs. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's heel spurs are causally or etiologically due to service, to include multiple parachute jumps.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Afford the Veteran a VA examination for foot drop. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's foot drop is causally or etiologically due to service, to include multiple parachute jumps.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. Afford the Veteran a VA examination for a neck disorder. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Please clarify the Veteran's diagnosis. For each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's neck disorder is causally or etiologically due to service, to include multiple parachute jumps.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. Afford the Veteran a VA examination to determine the current severity of his bilateral knees. The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the knees and the degree at which pain begins. 

Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the right or left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

8. Afford the Veteran a VA examination to determine the current severity of his lumbar spine disability. The examiner should identify and completely describe all current symptomatology, including any related neurological symptoms. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the spine and the degree at which pain begins. 

Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

9. Obtain a medical opinion for the Veteran's 1151 claims. 

The examiner is advised that the Veteran's contentions are that he received an injection as part of his lumbar MRI in September 2004. He asserts he was forced to sign the informed consent form, and that after the MRI, he experienced bilateral hip and knee pain so severe that he was unable to walk. The Board notes a September 2004 VA treatment record indicates the Veteran sought treatment in the emergency room after the MRI. In light of the foregoing, the examiner should provide an opinion on the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred an additional bilateral knee disability as a result of the injection received during the September 2004 MRI? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred an additional bilateral hip disability as a result of the injection received during the September 2004 MRI?

(c) Is it at least as likely as not (50 percent or greater probability) that the additional bilateral hip and/or bilateral knee disability was proximately caused by: carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA? The examiner must indicate whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(d) Is it at least as likely as not (50 percent or greater probability) that the additional bilateral hip and/or bilateral knee disability was proximately caused by an event not reasonably foreseeable? An event not reasonably foreseeable need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

A rationale for all opinions offered must be provided.

10.  Afford the Veteran a VA Aid and Attendance/ Housebound examination.

11. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


